DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the first type species A in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that two identified species are not independent.  This is not found persuasive because in the Office Action filed on 12/09/2021, the examiner made Election of species requirement and not Restriction of Inventions.  According to MPEP 806.04(e), Species always refer to the different embodiments of the invention.  Claims themselves are never species.  The applicant did agree that the present application includes two different species (two different embodiments) having distinct structures, which requires different field of search due to two species having very different structures with different components.  Therefore, the examiner believes Election of Species Requirement made on 12/09/2021 was appropriate.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
Paragraph [0054], lines 7-9 describe a reference "PCT/US19/28541", which is not listed in IDS filed on 08/14/2019 or 05/19/2020.

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The trigger being a mechanical lever for engaging the plunger of the removable cartridge system.
A vapor dispensing port.
In Figure 4A, the examiner suggests the applicant add the reference number "106" for the housing.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both VCD and removable cartridge with diffuser
In Figure 4B, two of the reference numbers 430 for the coil spring are pointing at two different elements.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005], line 6 describes, "creating tar (PAH)".  It is not clear what "PAH" is since it does not seem "PAH" to be an abbreviation of "creating tar".  
Paragraph [0005], line 10, the first occurring abbreviation "UV" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Paragraph [0036], lines 3-4, "The VSD 104" should be -- The VCD
Paragraph [0039], line 5, "liquid concentrates 108" should be -- liquid concentrates 110 --.
Paragraph [0041], lines 2-4, all the occurring words of "the liquid concentrate 108" should be -- the liquid concentrate 110 --.
Paragraph [0045], lines 2 and 5, "liquid concentrate 108" should be -- liquid concentrate 110 --.
Paragraph [0053], lines 2 and 4, "first one-way valve 128" should be -- first one-way valve 118 --.
Paragraph [0058], lines 1-3 describe, "the rotating screw plunger 200".  However, Paragraph [0061], line 2 describes, "the screw plunger 200"; and Paragraph [0063], lines 1 and 5 describe, "the screw plunger 200" and "the rotating plunger 200".  The applicant should use the same terminology with the same corresponding reference number consistently throughout the specification for clear understanding.
Paragraph [0058], line 2 describes, "a rotating driver nut 202".  However, Paragraph [0061], line 1 describes, "the rotating driver 202" and Paragraph [0063], lines 3-5 describe, "the drive 202" and "the driver 202".    
Paragraph [0058], lines 8-9, "the diffuser element 122" should be -- the diffuser element 112 --.
Paragraph [0062], line 4, "the liquid concentrate 108" should be -- the liquid concentrate 110 --
Paragraph [0064], line 2 describes, "an internal channel 222".  However, Paragraph [0065], lines 1-2 and 4 describe, "the channel 222" and "the nozzle channel 222" and Paragraph [0068], line 4 describes, "channel 222".  The examiner suggests the applicant 
Paragraph [0065], line 2, the examiner suggests the applicant to change "nozzle inset" to -- nozzle insert 224 --.
Paragraph [0067], lines 2-3, the examiner suggests the applicant to change "a one way ratchet 224 or pawl" -- a one way ratchet or pawl 228 --.
Paragraph [0069], lines 3 and 4, "the plunger seal 210" should be -- the plunger seal 212 --. 
Paragraph [0069], lines 6-7, the examiner suggests the applicant to change "the internal and external threads 206 & 208" to either -- the internal and external threads 208 & 206 -- or -- the external and internal threads 206 & 208 --.
Paragraph [0070], line 5, "liquid concentrate dots 110" should be -- liquid concentrate 110 --.  
Paragraph [0076], line 3, "liluid concentrate 110" should be -- liquid concentrate 110 --.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7, 8, 10-12, 21, 23, 33, and 35 are objected to because of the following informalities:  
Claim 1, lines 2-3, the examiner suggests the applicant to change "a removable cartridge with diffuser receiving port" to -- a receiving port for receiving a removable cartridge with diffuser --.  
Claim 7, line 1, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".  
Claim 7, line 3, the examiner suggests the applicant to change "the trigger of the vaporizing device" to -- the dispenser trigger of the vaporizing device --.
Claim 8, line 2, the examiner suggests the applicant to change "a pump bottom the first one-way valve" to -- a pump bottom, the first one-way valve --.  
Claim 9, line 1, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".
Claim 10, line 1, the examiner suggests the applicant to change "the trigger of the vaporizing device" to -- the dispenser trigger of the vaporizing device --.
Claim 10, line 2, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".  
Claim 11, line 2, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".  
Claim 12, line 2, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".  
Claim 21, lines 1 and 3, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".  
Claim 21, line 2, the examiner suggests the applicant to change "the trigger of the vaporizing device" to -- the dispenser trigger
Claim 23, line 1, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".
Claim 33, lines 1 and 3, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".  
Claim 33, line 2, the examiner suggests the applicant to change "the trigger of the vaporizing device" to -- the dispenser trigger of the vaporizing device --.
Claim 35, lines 1 and 3, the examiner suggests the applicant to change "the plunger" to -- the dispensing plunger".  
Appropriate correction is required.

The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-17, 21-24, and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, line 4 recites, "diffuser", but line 6 recites "diffuser element" and line 10 recites, "a diffuser element".  It is not clear whether these three diffusers are the same diffuser of three different diffusers.  
Claim 1, lines 2-3 recite, "a removable cartridge with diffuser receiving port", but lines 4-5 recite, "a removable cartridge with diffuser", line 5-6 recite, "the removable cartridge with diffuser element", and line 7 recites, "at least one removable cartridge with diffuser".  It is not clear whether these four removable cartridges are the same removable cartridge or four different removable cartridges.  
Claim 1, lines 4-5 and 12 recite, "a predetermined amount of liquid concentrate", but claim 2, lines 5-6 also recite, "a predetermined amount of liquid concentrate".  It is not clear whether these three predetermined amounts are the same amount or three different amounts.
Claim 8 recites, "a pump cavity defined by a pump top and a pump bottom".  However, claim 8 does not recite the actual pump itself.  The pump cavity, the pump top, and the pump bottom cannot exist themselves without the actual pump because they are simply different portions of pump.  
Claim 10 recites the limitation "the removable cartridge system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 recite that the mechanical lever imparts a rotational force to the plunger and a longitudinal force along a longitudinal axis of the plunger.  However, because the drawings do not show the mechanical lever, it is not clear what structure that the 
Claim 13, line 3 recites, "a vapor dispensing port".  It is not clear what this vapor dispensing port is and where it is located and comes from since the drawings do not show this vapor dispensing port.  Also, the specification describes "a vapor dispensing port" only one time at the end of the Paragraph [0023].  
Claim 14 recites the limitation "the cartridge information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear how the cartridge information is structurally related with all the element recited in claim 1.  
Claim 15, line 2 recites, "the diffuser" and line 3 recites, "the diffuser element".  It is not clear whether the diffuser of line 2 and the diffuser element of line 3 are the same element or two different elements.  
Claim 16 recites the limitation "the removable cartridge" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 16 does not recite how the removable cartridge is structurally related with all the elements recited in lines 2-8 of claim 16.
Claim 22 reciting "a pump cavity defined by a pump top and a pump bottom" has the same problem as claim 8.
Claim 24 recites the limitation "the vaporizing system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites, "an identifier
Claim 32 recites the limitation "the first vaporizing cartridge system" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 32 recites the limitation "the at least one vaporizing cartridge system" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  
In claim 32, while line 3 recites, "a first vaporizing cartridge", line 11 recites, "the first vaporizing cartridge system" and line 13 recites, "the at least one vaporizing cartridge system".  Therefore, it is not clear whether these three elements are the same element or three different elements.  
Claim 32, lines 9-10 recite, "a predetermined amount of liquid concentrate"; and lines 14-15 recite, "a predetermined amount of a liquid concentrate".  It is not clear whether these two predetermined amounts of liquid concentrates are the same amount or two different amounts.  
Claim 33 reciting "a pump cavity defined by a pump top and a pump bottom" has the same problem as claim 8.
Claim 36 recites, "an identifier", but claim 36 does not recite how this identifier is structurally related with all the elements of claim 32.  
Claim 37, line 2 recites, "a first cartridge" and line 3 recites, " a second cartridge".  However, claim 32, line 3 recites, "a first vaporizing cartridge".  Therefore, it is not clear whether "a first cartridge" of claim 37 and "a first vaporizing cartridge" of claim 32 are the same or two different cartridges.  Furthermore, the first and second cartridges of claim 37 the first vaporizing cartridge of claim 32 are the same or different types of cartridge.
The claims have not been checked to the extent necessary to determine the presence of all possible indefiniteness.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831